--------------------------------------------------------------------------------


AMENDED AND RESTATED


SCP POOL CORPORATION


EMPLOYEE STOCK PURCHASE PLAN


ARTICLE I


GENERAL

1.1 Establishment of Plan. SCP Pool Corporation, a Delaware corporation (the
“Company”) with principal offices located in Covington, LA, has adopted the
following employee stock purchase plan for its eligible employees, effective on
July 1, 1998. This Plan shall be known as the “SCP Pool Corporation Employee
Stock Purchase Plan.”

1.2 Purpose. The purpose of this Plan shall be to promote the long-term growth
and profitability of the Company and its subsidiaries by: (i) providing an
opportunity for eligible employees to become shareholders in the Company with
incentives to maximize stockholder value and otherwise contribute to the success
of the Company and (ii) enabling the Company to attract, retain and reward the
best available employees.

1.3 Qualification. This Plan is intended to be an employee stock purchase plan
which qualifies for favorable Federal income tax treatment under Section 423 of
the Code, and the provisions of this Plan should be construed so as to extend
and limit participation in a manner consistent with the requirements of Section
423 of the Code.

1.4 Rule 16b-3 Compliance. This Plan is intended to comply with Rule 16b-3 under
the Securities Exchange Act of 1934, and should be interpreted in accordance
therewith.


ARTICLE II


DEFINITIONS

As used herein, the following words and phrases shall have the meanings
specified below:

2.1 Board of Directors. The Board of Directors of SCP Pool Corporation.

2.2 Closing Market Price. The last sale price of the stock as reported in the
Nasdaq National Market System on the date specified; or if no sales occurred on
such day, at the mean between the closing “bid” and “asked” prices on such day;
but if there should be any material alteration in the present system of
reporting sales prices of such Stock, or if such Stock should no longer be
listed on the Nasdaq National Market System, the market value of the Stock as of
a particular date shall be determined in such a method as shall be specified by
the Plan Administrator.

2.3 Code. The Internal Revenue Code of 1986, as amended from time to time.

2.4 Commencement Date. The first day of each Plan Period (January 1 and July 1).
The first Commencement Date shall be July 1, 1998.

2.5 Contribution Account. The account established on behalf of the Participant
to which shall be credited the amount of the Participant’s contributions
pursuant to Article V.

2.6 Effective Date. July 1, 1998.

2.7 Employee. Each Employee (within the meaning of Code (S)423(b)(1)) of the
Employer except: (a) any employee whose customary employment is less than one
thousand (1,000) hours per year, or (b) any employee who has been employed by an
Employer for less than six (6) consecutive months.

1

--------------------------------------------------------------------------------

2.8 Employer. SCP Pool Corporation and any domestic corporation which is a
Subsidiary of the Company (except for a Subsidiary which by resolutions of the
Board of Directors is expressly not authorized to become a participating
Employer). The term “Employer” shall include any domestic corporation into which
an Employer may be merged or consolidated or to which all or substantially all
of its assets may be transferred, provided such corporation does not
affirmatively disavow this Plan. A foreign subsidiary is not authorized to
become a participating Employer.

2.9 Five-Percent Shareholder. An Employee who owns five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or any Subsidiary thereof. In determining this five percent test, shares of
stock which the Employee may purchase under outstanding options, as well as
stock attributed to the Employee under Section 424(d) of the Code, shall be
treated as stock owned by the Employee in the numerator, but shares of stock
which may be issued under options shall not be counted in the total of
outstanding shares in the denominator (except for shares attributable to
outstanding stock options of the Employee in question, which shall be counted in
the denominator).

2.10 Nasdaq. The National Association of Securities Dealers Automated Quotation
System.

2.11 Participant. Any Employee of an Employer who has met the conditions for
eligibility as provided in Article IV and who has elected to participate in the
Plan.

2.12 Plan. SCP Pool Corporation Employee Stock Purchase Plan.

2.13 Plan Administrator. The committee composed of one or more individuals to
whom authority is delegated by the Board of Directors to administer the Plan.
The initial committee shall be the Compensation Committee of the Board of
Directors.

2.14 Plan Period. Successive periods of six (6) months (i) commencing on January
1 and ending on June 30 and (ii) commencing on July 1 and ending on December 31.

2.15 Purchase Date. The last day of each Plan Period of the Plan.

2.16 Purchase Price. The price per share of the Stock to be charged to
Participants at the Purchase Date, as determined in Section 6.2.

2.17 Statutory Insider. Any individual subject to Section 16(a) of the
Securities Exchange Act of 1934, as amended, and any other person so designated
by resolution of the Board of Directors.

2.18 Stock. Those shares of Common Stock of the Company, par value $.001 per
share, which are reserved for issuance under the terms of this Plan.

2.19 Stock Account. The account established on behalf of the Participant to
which shall be credited the shares of Stock purchased with each Participant’s
contributions pursuant to Article VI.

2.20 Subsidiary. Any domestic corporation in an unbroken chain of corporations
beginning with the Company each of which (other than the last corporation in the
chain) owns stock possessing fifty percent (50%) or more of the combined voting
power of all classes of stock in one of the other corporations in such chain.


ARTICLE III


SHAREHOLDER APPROVAL

3.1 Condition Precedent. No purchases under the Plan shall be made without
approval of the Plan by the shareholders of the Company. In the event the
shareholders of the Company shall not approve the Plan, all rights and
obligations hereunder shall be void ab initio.

2

--------------------------------------------------------------------------------

3.2 Shareholder Approval Required for Certain Amendments. Without the approval
of the shareholders of the Company, no amendment to this Plan shall:

 a. increase the number of shares reserved under the Plan, other than as
    provided in Section 10.3.
    
    
 b. materially increase the benefits accruing to the Statutory Insiders under
    the Plan;
    
    
 c. change the method of determining the Purchase Price pursuant to Section 6.2
    so that the Purchase Price is reduced for Statutory Insiders, other than as
    provided in Section 10.3; or
    
    
 d. make participation in the Plan available to any person who is not an
    Employee.

Approval by shareholders must comply with applicable provisions of the corporate
charter and bylaws of the Company and with Delaware law prescribing the method
and degree of shareholder approval required for reservation and issuance of
corporate stock.


ARTICLE IV


ELIGIBILITY AND PARTICIPATION

4.1 Conditions of Eligibility. Each Employee shall become eligible to become a
Participant on the Commencement Date for each Plan Period if such Employee
(i) has been employed by the Employer for a continuous period of employment of
at least six (6) months prior to the Commencement Date, or otherwise meets this
requirement as described below, and (ii) regularly works at least 1,000 hours
during the calendar year. A continuous period of employment means the absence of
any interruption or termination of service as an Employee. A continuous period
of employment will be treated as continuing intact while the Employee is on
military, sick leave or other bona fide leave of absence as approved by the
Employer, provided such leave does not exceed 90 days, unless reemployment upon
the expiration of such leave is guaranteed by contract or statute, or unless
provided otherwise pursuant to Company policy adopted from time to time; or in
the case of transfers between locations of the Company or between the Company
and any of its Subsidiaries. Where the period of leave exceeds 90 days and where
the Employee’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship, for purposes of this plan, will be deemed
to have terminated on the 91st day of such leave. A former employee that is
rehired by the Company or a Subsidiary shall be eligible to become a Participant
in the Plan on the Commencement Date of the next Plan Period coinciding with or
following reemployment, if the employee had satisfied the Plan’s conditions of
eligibility, pursuant to Sections 4.1(i) and 4.1(ii), prior to termination of
employment, and the Employee is otherwise eligible to participate upon his
return to employment. No Employee who is a Five-Percent Shareholder shall be
eligible to participate in the Plan. Notwithstanding anything to the contrary
contained herein, no individual who is not an Employee shall be able to purchase
Stock under the Plan.

4.2 Application for Participation. Each Employee who becomes eligible to
participate shall be furnished a summary of the Plan and an enrollment form. If
such Employee elects to participate hereunder, he or she shall complete such
form and file it with his or her Employer no later than five (5) business days
prior to the Commencement Date for the Plan Period for which the Employee is
enrolling. The completed enrollment form shall indicate the amount of Employee
contribution authorized by the Employee. A participating Employee will be deemed
to have authorized the same payroll deduction for each subsequent payroll period
provided that he or she is eligible to participate during each subsequent
payroll period. A participating Employee may increase or decrease his or her
payroll deduction as of the first day of the first full payroll period of any
Plan period by filing the required form, in the time and manner prescribed by
the Plan Administrator. Except as provided in Section 5.4, if any Employee does
not elect to participate for any given Plan Period, such Employee may elect to
participate on any future Commencement Date so long as he or she continues to
meet the eligibility requirements.

4.3 Date of Participation. All Employees who elect to participate shall be
enrolled in the Plan commencing with the first pay date after the Commencement
Date following their submission of the enrollment form. Upon becoming a
Participant, the Participant shall be bound by the terms of this Plan, including
any amendments whenever made.

3

--------------------------------------------------------------------------------

4.4 Acquisition or Creation of Subsidiary. If the stock of a corporation is
acquired by the Company or another Employer so that the acquired corporation
becomes a Subsidiary, or if a Subsidiary is created, the Subsidiary in either
case shall automatically become an Employer and its Employees shall become
eligible to participate in the Plan on the first Commencement Date after the
acquisition or creation of the Subsidiary, as the case may be. In the case of an
acquisition, credit shall be given to Employees of the acquired Subsidiary for
service with such corporation prior to the acquisition for purposes of
satisfying the requirement of Section 4.1 of six (6) months continuous
employment. Notwithstanding the foregoing, the Board of Directors may by
appropriate resolutions (i) provide that the acquired or newly created
Subsidiary shall not be a participating Employer, (ii) specify that the acquired
or newly created Subsidiary will become a participating Employer on a date other
than the first Commencement Date after the acquisition or creation, or
(iii) attach any conditions whatsoever (including denial of credit for prior
service) to eligibility of the employees of the acquired or newly created
Subsidiary.


ARTICLE V


CONTRIBUTION TO ACCOUNT

5.1 Employee Contributions. The Plan Administrator will cause to be established
a Contribution Account and a Stock Account for each Participant under the Plan
for bookkeeping purposes. The enrollment form signed by each Participant shall
authorize the Employer to deduct from the Participant’s compensation an
after-tax amount in an exact number of dollars during each payroll period
amounting to not less than twenty-five dollars ($25.00) for each payroll period
(the “payroll deduction”). The payroll deduction shall be credited to the
Participant’s Contribution Account. Participant contributions will not be
permitted to commence at any time during the Plan Period other than on a
Commencement Date. No interest will accrue on any contributions or on the
balance in a Participant’s Contribution Account.

5.2 Modification of Contribution Rate. No change shall be permitted in a
Participant’s amount of withholding except upon a Commencement Date. An
enrollment form designating the desired withholding rate must be filed for each
Plan Period no later than five (5) business days prior to the Commencement Date
for that Plan Period. Notwithstanding the foregoing, a Participant may notify
the Employer at any time prior to the Purchase Date that such Participant wishes
to discontinue his or her contributions. This notice shall be in writing and on
such forms as provided by the Employer and shall become effective as of a date
provided on the form not more than thirty (30) days following its receipt by the
Employer. The Participant shall become eligible to recommence contributions on
the next Commencement Date, subject to a special rule for Statutory Insiders
provided in Section 5.4.

5.3 Withdrawal of Contributions. A Participant may elect to withdraw the balance
of his or her Contribution Account at any time during the Plan Period prior to
the Purchase Date. This election to withdraw must be in writing on such forms as
may be provided by the Employer. If contributions are withdrawn in this manner,
further contributions during that Plan Period will be discontinued in the manner
provided in Section 5.2. and the Participant will not be permitted to make any
lump sum contributions pursuant to Section 5.5 for the remainder of that Plan
Period. The Participant shall become eligible to recommence contributions on the
next Commencement Date, subject to a special rule for Statutory Insiders
provided in Section 5.4.

5.4 Suspension for Statutory Insider. If a Statutory Insider discontinues
contributions hereunder during a Plan Period, whether or not such Statutory
Insider withdraws the balance of his or her Contribution Account, such person
shall not become eligible to recommence contributions until the first
Commencement Date occurring after the date which is six months subsequent to the
later of the date of discontinuance of contributions or (if applicable) the date
of withdrawal of the balance in such Statutory Insider’s Contribution Account.

5.5 Lump Sum Contribution. Subject to the limitation described in Section 5.6, a
Participant, who has not during a Plan Period discontinued his or her
contributions pursuant to Section 5.2 or elected to withdraw his or her
contributions pursuant to Section 5.3, may make a lump sum contribution at any
time during such Plan Period. The lump sum contribution shall be paid by check
by the Participant and shall be credited to the Participant’s Contribution
Account.

4

--------------------------------------------------------------------------------

5.6 Limitation on Contributions. A Participant shall be allocated the number of
shares of Stock which may be purchased with such Participant’s contributions;
provided, that a Participant may purchase no more than 1,000 shares of Stock in
any calendar year under this Plan (including both contributions by payroll
deduction during the two Plan Periods pursuant to Section 5.1 and lump sum
contributions pursuant to Section 5.5). In the case of any partial calendar year
in which the Plan is in effect, a Participant shall purchase no more than the
number of shares of Stock equal to (i) the number of full or partial Plan
Periods in such year in which the Plan is in effect, multiplied by (ii) 500
shares of Stock). If a Participant’s total contributions should exceed this
limit, the excess shall be returned to the Participant after the end of the Plan
Period, without interest. Notwithstanding the foregoing, no right to purchase
shares of Stock under this Plan shall permit a Participant to purchase shares of
Stock under all employee stock purchase plans (as defined in Section 423 of the
Code) of the Company at a rate which in aggregate exceeds $25,000 of fair market
value of such Stock (determined at the time the right is granted) for each
calendar year in which the right is outstanding at any time.


ARTICLE VI


PURCHASE AND ISSUANCE OF STOCK

6.1 Reserved Shares of Stock. The Company shall reserve 425,000 shares of Stock
for issuance upon purchase under this Plan.

6.2 Determination of Purchase Price. The Purchase Price for Stock issued under
this Plan for any Plan Period shall be the lesser of (a) eighty-five percent
(85%) of the Closing Market Price of the Stock on the last trading day of the
Plan Period, or (b) eighty-five percent (85%) of the average of the Closing
Market Price of the Stock on the Commencement Date and the Closing Market Price
of the Stock on the last trading day of the Plan Period.

6.3 Purchase of Stock. On a Purchase Date, the Contribution Account of each
Participant shall be used to purchase shares of Stock which shall be allocated
to each Participant’s Stock Account. The maximum number of whole shares of Stock
purchased shall be determined by one of the following methods:

(a) by dividing the Purchase Price into the balance of each of the Participant’s
Contribution Account and purchasing the nearest whole-share amount of Stock. Any
money remaining in a Participant’s Contribution Account representing a
fractional share shall remain in such Participant’s Contribution Account to be
used in the next Plan Period along with new contributions in the next Plan
Period; provided, however, that if the Participant does not enroll for the next
Plan Period, the balance remaining shall be returned to the Participant in cash;
or

(b) by dividing the Purchase Price into the balance of all of the Participants’
Contribution Accounts and allocating the purchased shares among the
Participants’ Share Accounts according to the amount contributed (including
fractional share amounts, if any).

Shares of Stock allocated to each Participant’s Share Account shall remain
uncertificated until such Participant requests the issuance of stock
certificates through the procedure set forth under Section 8.1 hereto.
Fractional share amounts in a Participant’s Share Account shall not be
certificated but will remain in a Participant’s Stock Account or be exchanged
for cash under the circumstances set forth in Section 8.1 hereto. The Plan
Administrator shall determine in its discretion whether method (a) or (b) above
is applied, and the method chosen shall be applied to all Participants for a
given Purchase Date.

6.4 Pro-Rata Reduction of Stock. If the total number of shares of Stock to be
purchased by all Participants on a Purchase Date exceeds the number of shares of
Stock remaining authorized for issuance under Section 6.1 (subject to adjustment
upon the occurrence of an event described in Section 10.3), a pro-rata
allocation of the shares of Stock available for issuance will be made among
Participants in proportion to their respective Contribution Account balances on
the Purchase Date, and any money remaining in the Contribution Accounts shall be
returned to the Participants.

5

--------------------------------------------------------------------------------

6.5 State Securities Laws. Notwithstanding anything to the contrary contained
herein, the Company shall not be obligated to issue shares of Stock to any
Participant if to do so would violate any state securities law applicable to the
sale of Stock to any Participant. In the event that the Company refrains from
issuing shares of Stock to any Participant in reliance on this Section, the
Company shall return to such Participant the amount in such Participant’s
Contribution Account that would otherwise have been applied to the purchase of
Stock.


ARTICLE VII


TERMINATION OF PARTICIPATION

7.1 Termination of Employment. Any Employee whose employment with the Employer
is terminated for any reason except death, disability or retirement at or after
age 65 shall cease being a Participant immediately. The balance of that
Participant’s Contribution Account shall be paid to such Participant as soon as
practical after such Participant’s termination.

7.2 Death. If a Participant should die while employed by the Employer, no
further contributions on behalf of the deceased Participant shall be made. The
legal representative of the deceased Participant may elect to withdraw the
balance in said Participant’s Contribution Account by notifying the Employer in
writing prior to the Purchase Date next occurring after the death of the
Participant. In the event no election to withdraw is made on or before the
Purchase Date, the balance accumulated in the deceased Participant’s
Contribution Account shall be used to purchase shares of Stock in accordance
with Section 6.3. Any money remaining which is insufficient to purchase a whole
share shall be paid to the legal representative. Shares purchased pursuant to
this Section 7.2 may not qualify for favorable tax treatment under Code (S)423.

7.3 Retirement. If a Participant should retire from the employment of Employer
at or after attaining age 65, no further contributions on behalf of the retired
Participant shall be made. The Participant may elect to withdraw the balance in
such Participant’s Contribution Account by notifying the Employer in writing
prior to the Purchase Date next occurring after the date such Participant
retired. In the event no election to withdraw is made on or before the Purchase
Date, the balance accumulated in the retired Participant’s Contribution Account
shall be used to purchase shares of Stock in accordance with Section 6.3 and any
money remaining which is insufficient to purchase a whole share shall be paid to
the retired Participant. Shares purchased pursuant to this Section 7.3 may not
qualify for favorable tax treatment under Code (S)423.

7.4 Disability. If a Participant should terminate employment with the Employer
on account of disability, as determined by reference to the definition of
“disability” in the SCP Pool Corporation Savings and Retirement Fund policy, no
further contributions on behalf of the disabled Participant shall be made. The
Participant may elect to withdraw the balance in such Participant’s Contribution
Account by notifying the Employer in writing prior to the Purchase Date next
occurring after the Participant became disabled. In the event no election to
withdraw is made on or before the Purchase Date, the balance accumulated in the
disabled Participant’s Contribution Account shall be used to purchase shares of
Stock in accordance with Section 6.3, and any money remaining which is
insufficient to purchase a whole share shall be paid to the disabled
Participant.

6

--------------------------------------------------------------------------------


ARTICLE VIII


OWNERSHIP OF STOCK

8.1 Issuance of Stock Certificates. Stock certificates for the number of whole
shares of Stock in each Participant’s Stock Account may be issued to
Participants only upon the receipt by the Plan Administrator (or its agent) of a
Participant’s written request indicating the number of shares of Stock (to a
maximum of the number of whole shares of Stock in the Participant’s Stock
Account) for which the Participant wishes to receive certificates. Such request
shall be made on a form at the time prescribed by the Plan Administrator and
filed with the Plan Administrator (or its agent). Share certificates may be
issued, at the request of the Participant, in the name of the Participant,
jointly in the name of the Participant and a member of the Participant’s family,
or to the Participant as custodian for the Participant’s child under the Gift to
Minors Act. Share certificates shall be issued to the Participant as soon as
practicable after receipt of Participant’s request. In addition to any
restrictions on transfer set forth in Section 8.3, no person shall have any
right to sell, assign, mortgage, pledge, hypothecate or otherwise encumber any
uncertificated shares of Stock allocated to a Participant’s Stock Account.
Fractional share amounts shall not be certificated and shall remain in a
Participant’s Stock Account or, if the Participant is withdrawing from the Plan,
be exchanged for cash upon the request of the Participant (or legal
representative) at a rate determined by the Closing Market Price on the trading
day immediately preceding such request.

8.2 Notice to Company Upon Sales of Stock Within Two Years of Purchase. If a
Participant (or former Participant) sells or otherwise disposes of any shares of
Stock obtained under this Plan prior to two (2) years after the Purchase Date,
such Participant must notify the Employer immediately in writing concerning such
disposition.

8.3 Transfer Restrictions. No Participant shall sell, assign or otherwise
transfer any shares of Stock acquired on any Purchase Date for a period of six
months following such Purchase Date without the consent of the Plan
Administrator. The Plan Administrator may, in its sole discretion, discontinue
any Participant’s participation in the Plan for any period of time upon the
occurrence of any such sale or transfer.

8.4 Cash Dividends, Stock Splits and Distributions.

 a. Cash Dividends. Cash dividends attributable to shares of Stock allocated to
    Participants’ Stock Accounts as of the record date for which such cash
    dividends are declared will be credited to Participants’ Contribution
    Accounts as of the dividend payment date and applied to Stock purchases and
    allocations on the next Purchase Date in accordance with the methods set
    forth in Articles V and VI hereof.
    
    
 b. Stock Distributions and Stock Splits. Stock distributions and Stock splits
    attributable to Stock allocated to Participants’ Stock Accounts as of the
    Purchase Date or the Stock split effective date will be credited directly to
    Participants’ Stock Accounts as of the record date and the effective date,
    respectively, of such Stock distributions and such Stock splits. Any cash
    payments by the Company made with respect to fractional shares of Stock
    created by Stock splits shall be credited to Participants’Contribution
    Accounts as of the effective date of any such stock split.
    
    
 c. Company shall issue, and the Plan Administrator shall allocate, such Stock
    rights and/or warrants directly to the appropriate Participants as though
    the shares of Stock allocated to the account of each such Participant were
    held of record by such Participant. Certificates representing such Stock
    rights or warrants, if any such certificates have been authorized by the
    Board of Directors of the Company, may be issued to Participants pursuant to
    the procedures set forth in Section 8.1 of this Plan.

8.5 Voting Rights. Holders of Stock have the right to vote on matters affecting
the Company. If one of these matters is submitted to the shareholders for a
vote, then following the record date for any shareholder meeting at which such
vote is to occur, the Plan Administrator shall advise the Company of the number
of Participants for whom Stock is held in Stock Accounts on such record date,
and the Company shall furnish the Plan Administrator (or its agent) with
sufficient sets of its proxy soliciting materials to deliver one set to each
such Participant. The Plan Administrator shall thereupon forward one set to each
Participant for whom allocated Stock is being held and request voting
instructions. Upon receipt of voting instructions, the Plan Administrator shall
vote the Stock as instructed. The Plan Administrator shall not vote any Stock
allocated to a Participant’s Stock Account unless voting instructions have been
received from the Participant.

7

--------------------------------------------------------------------------------

8.6 Records and Reports to Participants. The Plan Administrator shall cause to
be maintained true and accurate books of account, and a record of all
transactions under the Plan, and such accounts, books and records relating
thereto shall be open to inspection and audit by such person or persons
designated by the Company. At least annually, but in all cases on or before
March 31 of each year, the Plan Administrator shall file with the Chief
Financial Officer of the Company a written report setting forth all receipts and
disbursements and other transactions effected on behalf of the Plan during the
last preceding Plan year, including a description of all Stock purchased
together with the cost of all such Stock. Such report shall also disclose any
liabilities of the Plan and shall show, as of the close of the Plan year, the
value of each active Contribution Account and Stock Account of each Participant
together with the record of Stock certificates delivered to each of the
Participants during such Plan year. The Plan Administrator shall have the right
to maintain one or more bank accounts for funds contributed to the Plan, and to
make deposits in and withdrawals therefrom in connection with its administration
of the Plan.

An annual report shall be rendered to each Participant in the Plan annually
within 90 days after the close of the Plan year, showing for the Plan year just
ended: (i) the amounts of Employee payroll deductions made for each Participant;
(ii) the amounts of cash dividends credited to such Participant’s Contribution
Account; (iii) the number of shares of Stock acquired for such Participant’s
Stock Account (including the amounts of Stock distributions or Stock splits so
allocated or credited); (iv) the cost to the Participant per share of Stock
purchased for such Participant; (v) the number of shares, if any, for which
certificates were delivered to such Participant; and (vi) the beginning and
ending balances in the Participant’s Stock Account and Contribution Account.


ARTICLE IX


ADMINISTRATION AND AMENDMENT

9.1 Administration. The Plan Administrator shall (i) administer the Plan and
keep records of the Stock Account and Contribution Account balances of each
Participant, (ii) interpret the Plan, and (iii) determine all questions arising
as to eligibility to participate, amount of contributions permitted,
determination of the Purchase Price, and all other matters of administration.
The Plan Administrator shall have such duties, powers and discretionary
authority as may be necessary to discharge the foregoing duties, and may
delegate any or all of the foregoing duties to any individual or individuals
(including officers or other Employees who are Participants.) The Board of
Directors shall have the right at any time and without notice to remove or
replace any individual or committee of individuals serving as Plan
Administrator. All determinations by the Plan Administrator shall be conclusive
and binding on all persons. Any rules, regulations, or procedure that may be
necessary for the proper administration or functioning of this Plan that are not
covered in this Plan document shall be promulgated and adopted by the Plan
Administrator.

9.2 Amendment. The Board of Directors of the Company may at any time amend the
Plan in any respect, including termination of the Plan, without notice to
Participants. If the Plan is terminated, the balance in each Participant’s
Contribution Account shall be paid to that Participant. Notwithstanding the
foregoing, no amendment of the Plan as described in Section 3.2 shall become
effective until and unless such amendment is approved by the shareholders of the
Company.


ARTICLE X


MISCELLANEOUS

10.1 Expenses. The Employer will pay all expenses of administering the Plan that
may arise in connection with the Plan. No expenses attributable to a
Participant’s sale of Stock, however, will be borne by the Employer.

10.2 No Contract of Employment. Nothing in this Plan shall be construed to
constitute a contract of employment between an Employer and any Employee or to
be an inducement for the employment of any Employee. Nothing contained in this
Plan shall be deemed to give any Employee the right to be retained in the
service of an Employer or to interfere with the right of an Employer to
discharge any Employee at any time, with or without cause, regardless of the
effect which such discharge may have upon him as a Participant of the Plan.

8

--------------------------------------------------------------------------------

10.3 Adjustment Upon Changes in Stock. The aggregate number of shares of Stock
reserved for purchase under the Plan as provided in Section 6.1, and the
calculation of the Purchase Price as provided in Section 6.2, shall be adjusted
by the Plan Administrator (subject to direction by the Board of Directors) in an
equitable manner to reflect changes in the capitalization of the Company,
including, but not limited to, such changes as result from merger,
consolidation, reorganization, recapitalization, stock dividend, dividend in
property other than cash, stock split, combination of shares, exchange of shares
and change in corporate structure. If any adjustment under this Section 10.3
would create a fractional share of Stock or a right to acquire a fractional
share of Stock, such fractional share shall disregarded and the number of shares
available under the Plan shall be the next lower number of shares, rounding all
fractions downward.

10.4 Employer’s Rights. The rights and powers of any Employer shall not be
affected in any way by its participation in this Plan, including but not limited
to the right or power of any Employer to make adjustments. reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell or transfer all or any part of
its business or assets.

10.5 Limit on Liability. No liability whatever shall attach to or be incurred by
any past, present or future shareholders, officers or directors, as such, of the
Company or any Employer, under or by reason of any of the terms, conditions or
agreements contained in this Plan or implied therefrom, and any and all
liabilities of any and all rights and claims against the Company, an Employer,
or any shareholder, officer or director as such, whether arising at common law
or in equity or created by statute or constitution or other wise, pertaining to
this Plan, are hereby expressly waived and released by every Participant as a
part of the consideration for any benefits under this Plan; provided, however,
no waiver shall occur, solely by reason of this Section 10.5, of any right which
is not susceptible to advance waiver under applicable law.

10.6 Gender and Number. For the purposes of the Plan, unless the contrary is
clearly indicated. the use of the masculine gender shall include the feminine,
and the singular number shall include the plural and vice versa.

10.7 Governing Law. The validity, construction, interpretation, administration
and effect of this Plan, and any rules or regulations promulgated hereunder,
including all rights or privileges of any Participants hereunder, shall be
governed exclusively by and in accordance with the laws of the State of
Delaware, except that the Plan shall be construed to the maximum extent possible
to comply with Section 423 of the Code and the Treasury regulations promulgated
thereunder.

10.8 Headings. Any headings or subheadings in this Plan are inserted for
convenience of reference only and are to be ignored in the construction of any
provisions hereof.

10.9 Severability. If any provision of this Plan is held by a court to be
unenforceable or is deemed invalid for any reason, then such provision shall be
deemed inapplicable and omitted, but all other provisions of this Plan shall be
deemed valid and enforceable to the full extent possible under applicable law.

9